       Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    OSCAR OMAR PERDOMO DE LAO                                  CIVIL ACTION

    VERSUS                                                       NO. 19-13074

    SAM’S CLUB, ET AL.                                       SECTION “R” (5)



                           ORDER AND REASONS


        Before the Court is defendants’ motion for summary judgment.1

Because there is no genuine dispute of material fact as to defendants’ liability

under Louisiana’s merchant slip-and-fall statute, the Court grants

defendants’ motion.



I.      BACKGROUND

        This case arises from a slip and fall in a Sam’s Club. On July 16, 2018,

plaintiff Oscar Omar Perdomo De Lao was shopping at a Sam’s Club with his

girlfriend and her children.2 Video evidence shows various shoppers walking

up and down an aisle near the front of the store.3 Around 11:06 a.m., a




1       R. Doc. 13.
2       R. Doc. 1-2 at 1 ¶ 2; R. Doc. 26-6 at 19-21.
3       R. Doc. 26-2 (video evidence).
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 2 of 15



woman with a cart full of items stopped near the aisle.4 About three minutes

later, the woman moved her cart slightly to the right, out of the way of the

aisle.5 Almost immediately afterwards, plaintiff walked down the aisle,

slipped on an unknown substance, and fell to the ground.6

      Plaintiff did not see the substance on the floor before he slipped, nor

could he testify how long it had been on the floor.7 Plaintiff’s girlfriend, Nora

Moreno, was walking behind him at the time.8 She testified that she saw a

brown substance on the floor, but noticed it only after plaintiff fell.9 Other

witnesses testified that the substance was clear,10 and plaintiff suggested it

may have been water.11 The floor itself was a dark color.12 Immediately after

plaintiff slipped, a Sam’s Club employee walked up and cleaned the

substance with the help of a manager.13

      Plaintiff left the store without filing an incident report or speaking to a

manager.14 He testified that later he felt pain in his finger, so he returned to



4     Id. at video 2, 11:06:00.
5     Id. at video 2, 11:08:45.
6     Id. at video 2, 11:08:55; R. Doc. 1-2 at 1 ¶ 2; R. Doc. 26-6 at 24-26.
7     R. Doc. 26-6 at 24-26.
8     R. Doc. 26-2 at video 2, 11:08:55; R. Doc. 26-7 at 28.
9     R. Doc. 26-7 at 30-32.
10    R. Doc. 26-5 at 14.
11    R. Doc. 26-6 at 29.
12    R. Doc. 26-2.
13    R. Doc. 26-2 at video 2, 11:08:55; R. Doc. 26-5 at 12-13.
14    Id. at 31.
                                       2
      Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 3 of 15



the Sam’s Club and filled out an incident report.15 The incident report states

that a “member lost footing on chicken grease.”16

       Plaintiff later sued Sam’s Club, Walmart, Inc., and the stores’ insurance

company, alleging that he suffered “personal injuries to his entire body and

property, including, but not limited to, the skeletal, musculature, and

nervous systems.”17 Defendants now move for summary judgment.18



II.    LEGAL STANDARD

       Summary judgment is warranted when “the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322-23 (1986); Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994) (en banc) (per curiam). “When assessing whether a

dispute to any material fact exists, [the Court] consider[s] all of the evidence

in the record but refrain[s] from making credibility determinations or

weighing the evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness

Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). All reasonable inferences are




15     Id. at 32-35.
16     R. Doc. 26-3.
17     R. Doc. 1-2 at 2 ¶ 5.
18     R. Doc. 13.
                                       3
    Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 4 of 15



drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’

are insufficient to either support or defeat a motion for summary judgment.”

Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985) (quoting

10A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure

§ 2738 (2d ed. 1983)); see also Little, 37 F.3d at 1075. “No genuine dispute

of fact exists if the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party.” EEOC v. Simbaki, Ltd., 767 F.3d 475,

481 (5th Cir. 2014).

      If the dispositive issue is one on which the moving party will bear the

burden of proof at trial, the moving party “must come forward with evidence

which would ‘entitle it to a directed verdict if the evidence went

uncontroverted at trial.’” Int’l Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257,

1264-65 (5th Cir. 1991) (quoting Golden Rule Ins. Co. v. Lease, 755 F. Supp.

948, 951 (D. Colo. 1991)). The nonmoving party can then defeat the motion

by either countering with evidence sufficient to demonstrate the “existence

of a genuine dispute of material fact,” or by “showing that the moving party’s

evidence is so sheer that it may not persuade the reasonable fact-finder to

return a verdict in favor of the moving party.” Id. at 1265.




                                       4
       Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 5 of 15



        If the dispositive issue is one on which the nonmoving party will bear

the burden of proof at trial, the moving party may satisfy its burden by

pointing out that the evidence in the record is insufficient with respect to an

essential element of the nonmoving party’s claim. See Celotex, 477 U.S. at

325.     The burden then shifts to the nonmoving party, who must, by

submitting or referring to evidence, set out specific facts showing that a

genuine issue exists. See id. at 324. The nonmovant may not rest upon the

pleadings, but must identify specific facts that establish a genuine issue for

resolution. See, e.g., id.; Little, 37 F.3d at 1075 (“Rule 56 ‘mandates the entry

of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the

existence of an element essential to that party’s case, and on which that party

will bear the burden of proof at trial.’” (quoting Celotex, 477 U.S. at 322

(emphasis added))).


III. DISCUSSION

        Louisiana statutory law governs the “[b]urden of proof in claims

against merchants” when a plaintiff alleges that the merchant’s negligence

caused the plaintiff to be injured in a fall on the merchant’s premises. See

La. R.S. 9:2800.6. The Fifth Circuit has observed that this “statute ‘places a

heavy burden of proof on plaintiffs’ in slip and fall cases,” Bagley v.

                                       5
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 6 of 15



Albertsons, Inc., 492 F.3d 328, 330 (5th Cir. 2007) (quoting Jones v.

Brookshire Grocery Co., 847 So. 2d 43, 48 (La. App. 2 Cir. 2003)), which

cannot be met by “[m]ere speculation or suggestion.” Id. (quoting Allen v.

Wal-Mart Stores, Inc., 850 So. 2d 895, 898 (La. App. 2 Cir. 2003)).

      For the purposes of this motion, defendants do not dispute that there

was a substance on the floor.19 Indeed, based on the evidence presented by

the plaintiff, there is at least an issue of material fact as to whether a

substance existed on the floor at the time plaintiff slipped. But defendants

dispute that plaintiff can carry his burden of proving the store had notice.

Under the statute, a plaintiff must prove, among other things, that “[t]he

merchant either created or had actual or constructive notice of the condition

which caused the damage, prior to the occurrence.” La. R.S. 9:2800.6(B)(2).

Plaintiff does not argue that any Sam’s Club employees had actual notice of

the condition that made him slip. This dispute therefore turns on whether

plaintiff can create an issue of material fact as to defendants’ constructive

notice of the condition.

      Under the statute, a plaintiff demonstrates constructive notice when

“the claimant has proven that the condition existed for such a period of time




19    See R. Doc. 13-1 at 9 (“Assuming arguendo that there was a substance
on the floor . . .”).
                                     6
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 7 of 15



that it would have been discovered if the merchant had exercised reasonable

care.” La. R.S. 9:2800.6(C)(1). A claimant may prove constructive notice

either by submitting direct evidence of how long the condition existed,

Kennedy v. Wal-Mart Stores, Inc., 733 So. 2d 1188, 1191 (La. 1999), or by

putting forth circumstantial evidence that demonstrates the condition

existed for a sufficient period of time that it would have been discovered if

the merchant exercised reasonable care. Woods v. Wal-Mart Louisiana,

LLC, No. 11-1622, 2012 WL 5926178, at *2 (W.D. La. Nov. 26, 2012) (denying

summary judgment when a liquid in a store was dirty and had track marks,

which created an issue of material fact as to how long the liquid had been on

the floor); Lacy v. ABC Ins. Co., 712 So. 2d 189, 192 (La. App. 4 Cir. 1998)

(upholding summary judgment in favor a plaintiff when he slipped on a

banana that was dirty and had been kicked from one aisle to another by

customers).

      A.    Video Evidence

      Plaintiff first argues that he has direct evidence of how long the

substance was on the floor, as he points to a video recording of the area where

he fell on the day of the accident.20 Plaintiff avers that a customer can be




20    R. Doc. 26-2 (video surveillance evidence).
                                      7
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 8 of 15



seen eating a slice of pizza in the vicinity of where he slipped at 10:57.21 From

this evidence, he posits that grease from this pizza may have fallen to the

floor, which caused plaintiff to slip around 11:08.22

      The Fifth Circuit, however, has stated that “mere speculation or

suggestion is not sufficient to meet [plaintiff’s] burden” of establishing

constructive notice. Bagley, 492 F.3d at 330. And here, plaintiff’s argument

is only speculation. The video evidence does not show any grease falling from

the pizza to the floor. Moreover, dozens of customers walked in the area

where plaintiff fell in the intervening ten minutes, without incident. Indeed,

the video evidence does not show a substance on the floor in the area where

plaintiff fell. Although the video shows a customer who stopped her cart in

the immediate vicinity where plaintiff fell right before the fall,23 it does not

show anything spilling from her cart to the floor. Indeed, even if she had

spilled the substance, plaintiff fell only seconds after she moved her cart.24

This is insufficient time to establish constructive notice. The video evidence

therefore does not establish an issue of material fact as to how long the

substance was on the floor.




21    Id. at video 2, 10:57:07-10:57:35.
22    Id. at video 2, 11:08:56.
23    R. Doc. 26-2 at video 2, 11:06:00.
24    Id. at video 2, 11:08:45.
                                      8
    Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 9 of 15



     Other courts have also reached similar results. See, e.g., Adams v.

Dolgencorp, L.L.C., 559 F. App’x 383, 386 (affirming summary judgment

when “footage does not show the substance” and thus “the temporal

inference [the plaintiff] seeks to draw from the footage would be

inappropriate”); Taylor v. Wal-Mart Stores, Inc., No. 10-1503, 2011 WL

3439928, at *4 (E.D. La. Aug. 8, 2011) (finding that denying defendant’s

motion for summary judgment would require the court to “draw a series of

impermissible inferences unsupported by this summary judgment record”

when “[t]he video does not show someone or something creating the wet

substance; it does not show others slipping or avoiding the area; it shows no

one making a failed attempt to clean or secure the area”); Babin v. Winn-

Dixie Louisiana, Inc., 764 So. 2d 37, 40 (La. 2000) (per curiam) (permitting

summary judgment when, absent speculation, the plaintiff was “unable to

make a positive showing that the condition did exist for some period of time

p[rior] to his fall”); Kennedy v. Wal-Mart Stores, Inc., 733 So. 2d 1188, 1191

(La. 1999) (per curiam) (issuing judgment for defendant when “plaintiff

produced evidence showing that the general area where he fell was within

view of a customer service podium and that it was raining on the evening in

question,” but “presented absolutely no evidence as to the length of time the

puddle was on the floor before his accident”); Dawson v. Brookshire Grocery


                                      9
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 10 of 15



Co., 718 So. 2d 623, 626 (La. App. 2 Cir. 1998) (“[P]laintiff failed to present

positive evidence that water or moisture was present on the floor or had

remained on the floor for any length of time prior to her fall. This lack of

evidence that the water was present for some period of time is fatal to the

plaintiff’s cause of action.”).

      B.    Circumstantial Evidence

      Plaintiff also argues that circumstantial evidence demonstrates that

the substance was on the floor for long enough that it would have been

discovered if the Sam’s Club employees had exercised reasonable care.

Specifically, plaintiff points to the testimony of Nora Moreno, who stated the

substance was “dark, like brown,”25 and the testimony of Earold Swatt, a

Sam’s Club employee, who equivocally testified that the substance was a

“smear” or a “scuff.”26

      The Court will accept as true Moreno’s testimony that the substance

was brown, although the floor was a dark color,27 Swatt testified that the




25     R. Doc. 26-7 at 32.
26     R. Doc. 25-5 at 13. Although Swatt at one point characterized the
substance as a smear, he also testified that “[i]t’s hard to say even a smear,
but it might have been a smear. But it looks like it would have been a smear.
It wasn’t a huge puddle.” Id.
27     R. Doc. 26-2 (video surveillance).
                                      10
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 11 of 15



substance was clear,28 and plaintiff suggested it could have been water.29

Nevertheless, when courts have taken the color of a substance into account

on the constructive notice issue, the testimony specifically tied the dark color

of the substance to the fact that it was “discolored” or “dirty.” See, e.g.,

Woods v. Wal-Mart Louisiana, LLC, 2012 WL 5926178, at *2 (W.D. La. Nov.

26, 2012) (finding there was circumstantial evidence as to how long a

substance has been on the floor because of track marks, and discolored

because of “buggy marks and dirt”); Lacy v. ABC Ins. Co., 712 So. 2d 189, 192

(La. App. 4 Cir. 1998) (holding that a jury could have inferred that a banana

had been on the floor long enough to have been discovered when it had “been

on the floor long enough to become dirty and to have been kicked from one

side of the aisle to another by customers”).

      Here, Moreno did not testify that the substance looked dirty. In fact,

she stated that the substance did not have any marks, or look like a grocery

cart had rolled through it.30 Plaintiff similarly testified that it did not look as

though someone had walked through the substance or pushed a basket

through it.31 Moreno’s testimony therefore is insufficient to create an issue




28    R. Doc. 26-5 at 14.
29    R. Doc. 26-6 at 29.
30    See R. Doc. 26-7 at 34.
31    See R. Doc. 26-6 at 30.
                                        11
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 12 of 15



of material fact as to whether the substance was “dirty” or had track marks,

which could suggest that it had been on the floor long enough to be

discovered. Moreno’s testimony therefore does not create a material fact as

to how long the substance remained on the floor before plaintiff’s fall.

      Swatt’s testimony similarly fails to create a material fact issue as to how

long the substance had been on the floor. Plaintiff relies solely on Swatt’s

characterization of the substance as a “smear” or a “scuff.” The problem with

this logical jump is that Swatt claims only to have seen the substance after

plaintiff fell, when plaintiff had necessarily already stepped into the

substance.32 And the two witnesses who saw the substance firsthand during

plaintiff’s fall—plaintiff and Moreno—testified that the substance was

circular, had no marks, and did not look as though anyone had walked

through it or pushed a cart through it before plaintiff fell.33 Further, Moreno

testified that “you could see the tracks of [plaintiff] sliding,” which is

consistent with Swatt’s observing a smear or scuff only after plaintiff fell.34

This evidence therefore similarly fails to create an issue of material fact as to

how long the substance was on the floor before plaintiff’s fall.




32    See R. Doc. 26-5 at 12.
33    See R. Doc. 26-7 at 24 (testimony of Moreno); R. Doc. 26-6 at 30
(testimony of Perdomo).
34    See R. Doc. 26-7 at 33.
                                   12
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 13 of 15



      C.    Presence of Sam’s Club Employees

      Finally, plaintiff argues that the presence of Sam’s Club employees in

the vicinity of where he slipped establishes constructive notice. But the

statute directly addresses this, stating: “[t]he presence of an employee of the

merchant in the vicinity in which the condition exists does not, alone,

constitute constructive notice unless it is showing the that the employee

knew, or in the exercise of reasonable care should have known, of the

condition.” La. R.S. 9:2800.6(C)(1). But courts have observed that “the

presence or absence of . . . employee(s) in the vicinity of an unsafe condition

is certainly a significant factor to be considered in determining whether a

merchant had constructive notice.” Blackman v. Brookshire Grocery Co.,

966 So. 2d 1185, 1190 (La. App. 3 Cir. 2007).

      Here, plaintiff argues that the video evidence shows two employees in

the general vicinity of where plaintiff fell in the ten minutes preceding the

accident.35 But the video evidence does not show a substance on the floor for

either employee to have noticed when they walked by, and other customers

walked back and forth through the area where plaintiff fell without incident.

Moreover, both plaintiff and his girlfriend testified that a Sam’s Club




35    See R. Doc. 26-2 (video surveillance).
                                      13
     Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 14 of 15



employee was in the area of the spill immediately after his fall.36 But again,

the video evidence makes clear that the employee was actually coming from

the front of the store, and approached the spot only when plaintiff fell.37

      Even disregarding the video evidence, plaintiff’s evidence amounts to

nothing more than that store employees happened to be in the area within

the ten minutes before he fell. And the statute make clear that “[t]he

presence of an employee of the merchant in the vicinity in which the

condition exists does not, alone, constitute constructive notice . . . .” La. R.S.

9:2800.6(C)(1).     Indeed, the Louisiana Supreme Court has reversed

summary judgment in favor a plaintiff in a slip-and-fall case even when the

fall took place in an area within view of a customer service podium. See

Kennedy v. Wal-Mart Stores, Inc., 733 So. 2d 1188, 1191 (La. 1999). The

passing presence of the employees is therefore insufficient to create an issue

of material fact as to constructive notice.




36    See R. Doc. 26-6 at 28 (deposition of Oscar Omar Perdomo de Lao); R.
Doc. 26-7 at 36-37 (deposition of Nora Moreno).
37    See R. Doc. 26-6 at video 2, 11:08-09.
                                      14
      Case 2:19-cv-13074-SSV-MBN Document 34 Filed 07/31/20 Page 15 of 15



IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS defendants’ motion.

            New Orleans, Louisiana, this _____
                                           31st day of July, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




                                      15
